             Case 4:19-cv-01751-DMR Document 34 Filed 08/07/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
     PETER TODD, an individual,               Case No.: 4:19-cv-01751-DMR
12
                 Plaintiff,                   [PROPOSED] ORDER GRANTING
13                                            JOINT MOTION TO CONTINUE
     vs.                                      INITIAL CASE MANAGEMENT
14                                            CONFERENCE
   SARAH MICHELLE REICHWEIN aka ISIS
15 AGORA LOVECRUFT, an individual,

16               Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                  [PROPOSED] ORDER GRANTING JOINT MOTION TO CONTINUE CMC
                                    (No. 4:19-cv-01751-DMR)
             Case 4:19-cv-01751-DMR Document 34 Filed 08/07/19 Page 2 of 2




 1          Before the Court is the parties’ Joint Motion to Continue the Initial Case Management

 2 Conference. The Motion is GRANTED. The Initial Case Management Conference scheduled

 3 for September 4, 2019 will be taken off calendar and all other deadlines based on that date are

 4 hereby vacated. The Court will set an Initial Case Management Conference after the resolution

 5 of Defendant’s pending anti-SLAPP motion.

 6

 7          It is SO ORDERED.

 8
 9

10 DATED:___________________                     _____________________________________
                                                 Hon. Donna M. Ryu
11
                                                 United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   [PROPOSED] ORDER GRANTING JOINT MOTION TO CONTINUE CMC
                                    (No. 4:19-cv-01751-DMR) - 1
